Exhibit 10.4

SONIC AUTOMOTIVE, INC.

2012 STOCK INCENTIVE PLAN

PERFORMANCE-BASED

RESTRICTED STOCK UNIT AGREEMENT

This Performance-Based Restricted Stock Unit Agreement (the “Restricted Stock
Unit Agreement”) is entered into as of <Date Granted> (the “Grant Date”) between
SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”), and <Name> (the
“Participant”).

WHEREAS, the Company has established the Sonic Automotive, Inc. 2012 Stock
Incentive Plan (the “Plan”), pursuant to which the Company may, from time to
time, make grants of restricted stock units (“Restricted Stock Units”) to
eligible employees and other individuals providing services to the Company and
its Subsidiaries (as defined in the Plan); and

WHEREAS, in consideration for the Participant’s service to the Company and/or
its Subsidiaries, the Company has determined to grant the Participant a certain
number of Restricted Stock Units representing the contingent right to receive [a
certain number of shares] [the value of a certain number of shares] of the
Company’s Class A Common Stock, par value $.01 per share (the “Common Stock”),
pursuant to the terms and conditions of the Plan and this Restricted Stock Unit
Agreement[, and which grant of Restricted Stock Units also is in consideration
for and conditioned upon the Participant entering into the Restrictive Covenants
and Confidentiality Agreement that accompanies this Restricted Stock Unit
Agreement (unless such a Restrictive Covenants and Confidentiality Agreement was
previously executed and delivered to the Company in connection with a prior
stock incentive award)];

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements hereinafter set forth, the Company and the Participant hereby agree
as follows:

1. Grant of Restricted Stock Units. In consideration for the Participant’s
service to the Company and/or its Subsidiaries and subject to the terms and
conditions set forth in this Restricted Stock Unit Agreement and the Plan, the
Company hereby grants to the Participant                             (          
  ) Restricted Stock Units (the “Target Grant”). As used in this Restricted
Stock Unit Agreement, the term “Restricted Stock Units” refers to the Target
Grant or the Adjusted Grant (defined in Section 2 below), as applicable.

[This grant of Restricted Stock Units also is subject to the Participant’s
entering into the accompanying Restrictive Covenants and Confidentiality
Agreement. If the Participant has previously executed and delivered to the
Company the Restrictive Covenants and Confidentiality Agreement in connection
with a prior stock incentive award, the Participant shall be deemed to have
satisfied such condition with respect to this grant of Restricted Stock Units.]

2. Performance Condition(s). The Target Grant shall be subject to forfeiture
based on <insert performance-based criteria>. The “Adjusted Grant” is the number
of Restricted Stock Units that shall remain outstanding (but still subject to
forfeiture as provided in Section 3 below and as provided elsewhere in the
Restricted Stock Unit Agreement and the Plan).



--------------------------------------------------------------------------------

3. Vesting Conditions. Except as otherwise provided below in Section 4 or
elsewhere in this Restricted Stock Unit Agreement, the Adjusted Grant shall vest
<insert vesting schedule>. Vesting on any such date is subject to the
Participant’s continued service with the Company through such date and subject
to the other terms of this Restricted Stock Unit Agreement.

4. Termination of Service.

(a) Involuntary Termination Without Cause. If the Participant incurs an
Involuntary Termination Without Cause prior to [full vesting date] in a manner
that constitutes a separation from service under Section 409A of the Code, the
Adjusted Grant shall become fully vested (to the extent not yet vested) on the
later of (i) the date of such termination or (ii) the date that the Compensation
Committee certifies that the performance conditions in Section 2 have been met.

(b) Death or Disability. In the event of the Participant’s death or Disability
prior to [full vesting date] and prior to any Termination of Service, the
Adjusted Grant shall become fully vested (to the extent not yet vested) on the
later of (i) the date of such death or Disability or (ii) the date that the
Compensation Committee certifies that the performance conditions in Section 2
have been met.

(c) Termination For Cause and Other Termination of Employment. If the
Participant incurs a Termination of Service for Cause or for any other reason
not specifically addressed above (including voluntary resignation), all unvested
Restricted Stock Units (whether under the Target Grant or the Adjusted Grant)
shall be immediately and automatically forfeited by the Participant.

(d) Definitions. For purposes of this Restricted Stock Unit Agreement, the
following terms have the definitions indicated:

(i) “Cause” means any act, action or series of acts or actions or any omission,
omissions or series of omissions which result in, or which have the effect of
resulting in, (A) the commission of a crime by the Participant involving moral
turpitude, which crime has a material adverse impact on the Company or any
Subsidiary or which is intended to result in the personal enrichment of the
Participant at the expense of the Company or any Subsidiary; (B) a material
violation of the Participant’s responsibilities; (C) the Participant’s gross
negligence or willful misconduct; or (D) the continuous, willful failure of the
Participant to follow the reasonable directives of the Company’s Board of
Directors.

(ii) “Code” has the meaning given to such term under the Plan.

(iii) “Disability” means that the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months: (A) unable to engage in any substantial gainful activity, or
(B) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Company.
Disability shall be determined in accordance with Section 409A of the Code.

 

2



--------------------------------------------------------------------------------

(iv) “Involuntary Termination Without Cause” means a Termination of Service due
to the dismissal of, or the request for the resignation of, the Participant
either (A) by court order, order of any court-appointed liquidator or trustee of
the Company, or the order or request of any creditors’ committee of the Company
constituted under the federal bankruptcy laws, provided that such order or
request contains no specific reference to actions or omissions that would
constitute Cause; or (B) by a duly authorized corporate officer of the Company
or any Subsidiary, or by the Company’s Board of Directors, for any reason other
than for Cause.

(v) “Termination of Service” has the meaning given to such term under the Plan.

[Replace/revise foregoing with alternative or different terms as determined by
the Committee in accordance with Plan terms]

5. Settlement of Restricted Stock Units. The number of Restricted Stock Units
that become vested as of a specified date pursuant to Section 2 above shall be
converted to, and settled in the form of, [a single payment in the form of an
equivalent number of shares of Common Stock] [in a cash payment equal to the
Fair Market Value of the shares of Common Stock with respect to which the
Restricted Stock Units were granted] within thirty-one (31) days after such date
and the number of Restricted Stock Units that become vested as of an earlier
date due to death, Disability or Termination of Service due to Involuntary
Termination Without Cause shall be converted to, and settled in the form of, a
single complete payment of an equivalent number of shares of Common Stock within
thirty-one (31) days after such date or if later, during the month of [insert
month]; provided, that the Participant shall not be permitted, directly or
indirectly, to designate the taxable year of the payment.

Notwithstanding the foregoing, if vesting and payment are triggered by an
Involuntary Termination Without Cause that constitutes a separation from service
under Section 409A of the Code and the Participant is classified as of the date
of such separation from service as a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B) of the Code (and determined by the Company
in accordance with its procedures for such purpose), such payment instead shall
be made on the first business day following the expiration of the six (6)-month
period measured from the date of the Participant’s separation from service (or,
in accordance with Section 409A of the Code, an earlier date during such
six-month period in the event of the Participant’s death during such period).
The foregoing shall apply only to the extent any of the Restricted Stock Units
provide for a deferral of compensation under Section 409A of the Code.

[Replace/revise foregoing with alternative or different terms as determined by
the Committee in accordance with Plan terms]

6. Change in Control. In the event of a Change in Control (as defined in the
Plan), the Restricted Stock Units shall vest and become payable to the extent
provided in the Plan, with such settlement made in a single complete payment in
the form of an equivalent number of shares of Common Stock within thirty
(30) days following such Change in Control; provided, that to the extent any of
the Restricted Stock Units provide for a deferral of compensation under
Section 409A of the Code, the foregoing shall apply only if such “change in
control” also constitutes a “change in control event” under Section 409A of the
Code.

 

3



--------------------------------------------------------------------------------

7. Dividend Equivalents. [If applicable, describe the form, time of payment and
other terms of dividend equivalents to be received if the Board of Directors
declares a cash dividend with respect to the Common Stock, as specified by the
Compensation Committee in accordance with the Plan.]

8. No Rights as Stockholder Prior to Settlement. The Participant shall have no
rights as a stockholder of the Company with respect to any shares of Common
Stock represented by the Restricted Stock Units until the Participant shall have
become the holder of record of such Common Stock. No adjustments shall be made
for distributions (whether in cash, units, securities or other property) by the
Company or other rights for which the record date is prior to the date that the
Participant shall have become the holder of record of such shares of Common
Stock.

9. Restrictions on Transferability. The Participant may not sell, assign,
convey, pledge, exchange, hypothecate, alienate or otherwise dispose of or
transfer the Restricted Stock Units in any manner. No assignment, pledge or
transfer of the Restricted Stock Units, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise, shall be
effective; but immediately upon any such attempt to assign, pledge or otherwise
transfer the Restricted Stock Units, the Restricted Stock Units shall be
forfeited.

10. Company Policies. The Restricted Stock Units are subject to the terms and
conditions of any policy regarding clawbacks, forfeitures, or recoupments
adopted by the Company from time to time. Without limiting the foregoing, by
acceptance of the Restricted Stock Units, the Participant agrees to repay to the
Company or any Subsidiary any amount that may be required to be repaid under any
such policy.

11. Restrictive Covenants. In the event that the Company determines that the
Participant has violated the terms of any secrecy, confidentiality,
noncompetition, no-solicit, no-hire or other restrictive covenants or clauses
contained in any agreement with the Company and/or one or more Subsidiaries
including but not limited to any Restrictive Covenants and Confidentiality
Agreement (even if such covenants, clauses or agreements are held invalid or
unenforceable), then (a) any unvested Restricted Stock Units and any shares of
Common Stock arising from vested Restricted Stock Units that have not yet been
delivered to the Participant shall be immediately and automatically forfeited
and rescinded upon such violation and (b) if any other Restricted Stock Units
have vested after such violation or within two (2) years prior to such
violation, then (without regard to tax consequences) the Participant agrees to
return the corresponding shares of Common Stock to the Company or if the
Participant has sold or disposed of such shares, the Participant agrees to
immediately pay the Company an amount equal to the fair market value of such
shares at the time of such sale or disposition. Subject to applicable law, the
Company and its Subsidiaries shall have the right to offset such payment amount
against any amounts otherwise owed to the Participant by the Company or a
Subsidiary (including, but not limited to, wages or other compensation, vacation
pay, fringe benefits or pursuant to any other compensatory arrangement);
provided, that any payment that constitutes nonqualified deferred compensation
subject to Section 409A of the Code, as determined by the Company, shall be
subject to offset only to the extent such offset would not give rise to a
failure to comply with Section 409A of the Code. Notwithstanding the foregoing,
nothing under this Section shall limit the Company’s or its Subsidiaries’
remedies under any such agreements containing secrecy, confidentiality,
noncompetition, no-solicit and/or no-hire covenants or clauses or otherwise
against the Participant for violations thereof.

 

4



--------------------------------------------------------------------------------

12. Forfeiture Procedures. In the event of the forfeiture of any Restricted
Stock Units, such forfeiture shall be automatic and without further act or deed
by the Participant. Notwithstanding the foregoing, if requested by the Company
(or its agent), the Participant shall execute such documents (including, without
limitation, a power of attorney in favor of the Company) and take such other
action deemed necessary or desirable by the Company to evidence such forfeiture.

13. Tax Matters (Withholding). The Participant shall pay or make provision for
payment to the Company or a Subsidiary, as applicable, through payroll or other
withholding (which withholding the Participant hereby authorizes) or other means
acceptable to the Committee and permissible under the Plan, the amount necessary
to satisfy any federal, state or local withholding requirements applicable to
any taxable event arising in connection with the Restricted Stock Units
(including, without limitation, vesting events). If other satisfactory
withholding arrangements have not been made by the Participant and unless
otherwise provided by the Committee, the Company shall retain and withhold from
the Common Stock otherwise deliverable to the Participant upon vesting of the
Restricted Stock Units such number of shares with a fair market value sufficient
to satisfy the statutory minimum required withholding amount and any remaining
amount shall be otherwise satisfied as described above. The determination of the
withholding amounts due shall be made by the Company and/or its Subsidiaries and
shall be binding upon the Participant. The Company shall not be required to
deliver such shares of Common Stock unless the Participant has made acceptable
arrangements to satisfy any such withholding requirements. Nothing in this
Section shall be construed to impose on the Company a duty to withhold where
applicable law does not require such withholding.

THE PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT IS RESPONSIBLE FOR AND IS
ADVISED TO CONSULT WITH THE PARTICIPANT’S OWN TAX ADVISORS REGARDING THE TAX
CONSEQUENCES TO THE PARTICIPANT THAT MAY ARISE IN CONNECTION WITH THE RESTRICTED
STOCK UNITS.

14. Adjustments. Subject to the Plan, in the event of a reorganization,
recapitalization, stock split, stock dividend, extraordinary dividend, spin-off,
combination of shares, merger, consolidation or similar transaction or other
change in corporate capitalization affecting the Common Stock, equitable
adjustments and/or substitutions, as applicable, will be made to the outstanding
Restricted Stock Units by the Committee to prevent the dilution or enlargement
of rights. The Committee also will make adjustments in its discretion to
eliminate any resulting fractional shares.

The existence of the Restricted Stock Units does not affect in any way the
authority of the Company and its stockholders to exercise their corporate rights
and powers, including, but not by way of limitation, the right of the Company to
authorize any adjustment, reclassification, reorganization, or other change in
its capital or business structure, any merger or consolidation of the Company,
the dissolution or liquidation of the Company, the issuance of securities with
preference ahead of or affecting the Common Stock, or any sale or transfer of
all or any part of its business or assets.

15. Nature of Arrangement. The Participant’s rights under this Restricted Stock
Unit Agreement shall be only contractual in nature unsecured by any assets of
the Company or any Subsidiary. The Company shall not be required to segregate
any specific funds, assets or other

 

5



--------------------------------------------------------------------------------

property from its general assets with respect to the Restricted Stock Units. The
Participant shall have no rights under this Restricted Stock Unit Agreement
other than as an unsecured general creditor of the Company. To the extent that
this Restricted Stock Unit Agreement provides for a deferral of compensation
within the meaning of Section 409A of the Code, this Restricted Stock Unit
Agreement is intended to comply with Section 409A of the Code and shall be
interpreted consistent with such intent. References in this Restricted Stock
Unit Agreement to Section 409A of the Code also shall be deemed to include
reference to applicable regulations or other authoritative guidance thereunder,
and any amendments or successor provisions to such section, regulations or
guidance. To the extent applicable, each and every payment made pursuant to this
Restricted Stock Unit Agreement shall be treated as a separate payment and not
as one of a series of payments treated as a single payment for purposes of
Section 409A of the Code. Notwithstanding the foregoing, the Company does not
guarantee to the Participant that this Restricted Stock Unit Agreement complies
with or is exempt from Section 409A, and shall not indemnify or hold harmless
the Participant with respect to any tax consequences that arise from any such
failure under Section 409A of the Code.

16. Securities Laws. Notwithstanding any provision herein to the contrary or in
the Plan, the Company shall be under no obligation to issue any shares of Common
Stock to the Participant pursuant to this Restricted Stock Unit Agreement unless
and until the Company has determined that such issuance is either exempt from
registration, or is registered, under the Securities Act of 1933, as amended,
and is either exempt from registration and qualification, or is registered or
qualified, as applicable, under all applicable state securities or “blue sky”
laws. Nothing in this Restricted Stock Unit Agreement shall be construed to
obligate the Company at any time to file or maintain a registration statement
under the Securities Act of 1933, as amended, or to effect similar compliance
under any applicable state laws with respect to any Common Stock that may be
issued pursuant to this Restricted Stock Unit Agreement. The Company may require
that the Participant make such representations and agreements and furnish such
information as the Company deems appropriate to assure compliance with
applicable legal and regulatory requirements.

17. Resolution of Disputes; Interpretation. Any question of interpretation,
dispute or disagreement that arises under, or as a result of, this Restricted
Stock Unit Agreement shall be determined by the Committee in its absolute and
uncontrolled discretion, and any determination or other interpretation by the
Committee in connection with this Restricted Stock Unit Agreement shall be
final, binding and conclusive on all parties affected thereby.

18. Personal Data. The Participant acknowledges that Plan participation and
receipt of awards under the Plan (including the Restricted Stock Units) involve
the use and transfer, in electronic or other form, of personal data about the
Participant between and among the Company, its Subsidiaries and third-party
service providers. This data may include, but is not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security number, information regarding securities of the Company held by such
Participant, and details of awards granted to the Participant under the Plan,
including the Restricted Stock Units. By accepting the Restricted Stock Units,
the Participant consents and agrees that the Company and its Subsidiaries may
transfer such data to third parties assisting the Company in the administration
and management of the Plan, the Restricted Stock Units and the Participant’s
participation in the Plan, including any requisite transfer of such data to a
broker or other third party with whom the Company or the Participant may deposit
any shares of Common Stock.

 

6



--------------------------------------------------------------------------------

19. Miscellaneous.

(a) Binding on Successors and Representatives. Subject to the transfer
restrictions applicable to the Participant hereunder and other conditions
hereof, this Restricted Stock Unit Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company and the Participant’s
heirs, executors, administrators and personal representatives; and the parties
agree, for themselves and their successors, representatives and assigns, to
execute any instrument that may be necessary legally to effect the terms and
conditions of this Restricted Stock Unit Agreement.

(b) No Employment Rights. Nothing contained in this Restricted Stock Unit
Agreement shall confer upon the Participant any right to continue in the employ
or service of the Company or any Subsidiary nor interfere with or limit in any
way the right of the Company or a Subsidiary to terminate the Participant’s
employment by, or performance of services for, the Company or Subsidiary at any
time.

(c) Entire Agreement. This Restricted Stock Unit Agreement together with the
Plan constitute the entire agreement of the parties with respect to the
Restricted Stock Units and supersede any previous agreement, whether written or
oral, with respect thereto. This Restricted Stock Unit Agreement has been
entered into in compliance with the terms of the Plan; wherever a conflict may
arise between the terms of this Restricted Stock Unit Agreement and the terms of
the Plan, the terms of the Plan shall control.

(d) Amendment. Except as otherwise provided below or in the Plan, neither this
Restricted Stock Unit Agreement nor any of the terms and conditions herein set
forth may be altered or amended orally, and any such alteration or amendment
shall be effective only when reduced to writing and agreed to by each of the
parties hereto. Notwithstanding the foregoing, to the extent applicable, it is
intended that this Restricted Stock Unit Agreement comply with the provisions of
Section 409A of the Code. The Company or the Committee may, without obtaining
the Participant’s written consent, amend this Restricted Stock Unit Agreement in
any respect either deems necessary or advisable to comply with Section 409A of
the Code and applicable regulations and guidance thereunder and/or to prevent
this Restricted Stock Unit Agreement from being subject to Section 409A of the
Code.

(e) Construction of Terms and Definitions. Any reference herein to the singular
or plural shall be construed as plural or singular whenever the context
requires. Capitalized terms not otherwise defined in this Restricted Stock Unit
Agreement shall have the meanings ascribed to them in the Plan.

(f) Notices. All notices required and permitted to be given hereunder shall be
in writing and shall be deemed to have been given (i) if delivered by hand, when
so delivered; (ii) if sent by Federal Express or other overnight express
service, one (1) business day after delivery to such service; or (iii) if mailed
by certified or registered mail, return receipt requested, three (3) days after
delivery to the post office. In each case, all notices shall be addressed to the
intended recipient as follows or at such other address as is provided by either
party by notice to the other:

 

If to the Company:    With a copy to: Sonic Automotive, Inc.    Sonic
Automotive, Inc. Attention: Chief Financial Officer    Attention: General
Counsel 4401 Colwick Road    4401 Colwick Road Charlotte, NC 28211    Charlotte,
NC 28211

 

7



--------------------------------------------------------------------------------

If to the Participant:

The Participant’s address appearing in the Company’s records.

(g) Governing Law. This Restricted Stock Unit Agreement shall be governed by,
and construed in accordance with, the laws of the State of North Carolina,
without regard to its principles of conflict of laws. The parties agree that any
action, suit or proceeding arising out of or related to this Restricted Stock
Unit Agreement shall be instituted only in the state or federal courts sitting
in Mecklenburg County, North Carolina.

(h) Severability. The invalidity or unenforceability of any particular provision
of this Restricted Stock Unit Agreement shall not affect the other provisions
hereof, and the Committee may elect in its discretion to construe such invalid
or unenforceable provision in a manner which conforms to applicable law or as if
such provision was omitted.

(i) Electronic Delivery and Acknowledgement. The Participant also acknowledges
and agrees that the Company may, in its discretion, deliver documents related to
the Restricted Stock Units and participation in the Plan (including, without
limitation, this Restricted Stock Unit Agreement, Plan documents and disclosures
that may be required by the Securities and Exchange Commission) by electronic
means, including through an on-line or electronic system (including by posting
them on a website) established and maintained by the Company or a third party
designated by the Company, and the Participant consents to receive documents in
such manner. Regardless of whether the Company delivers and permits or requires
acceptance of this Restricted Stock Unit Agreement electronically, the
Participant agrees to be bound by all terms and provisions of this Restricted
Stock Unit Agreement and the Plan.

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement effective as of the day and year first written above.

 

SONIC AUTOMOTIVE, INC.     PARTICIPANT: <NAME> By:  

 

   

 

Title:  

 

   

 

8